DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 2 are pending in the current application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vertically oriented and symmetrical to the boat’s centerline, thin longitudinal plates at the maximum width of the hull in the last 30% must be shown or the feature canceled from claim 2.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following limitations: "the total width" in line 2, "the bow end" in line 5, "the front 40%" in line 8, "the stern part" in line 9, "the angle of descent" in line 9, "the rear 60%" in line 11, "the submerged part" in line 14, "the boat’s fully loaded weight" in line 16, "the boats’ centerline" in line 18, "the displacement of the bearing blade" in line 21-22,  "the bottom edge" in line 24, "the wave-piercing lines" in line 25, "the sharp rear and front lines" in lines 26-27, "the most acute angle" in line 29,  "the maximum width" in lie 29, "the center of displacement" in line 30.
There is insufficient antecedent basis for these limitations in the claim.
The terms “high”, “deeply”, “deep”, “narrow”, “sharp” and “smooth” in claim 1 are relative term which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 1 and 2 recite repetitively recite the pronouns “it” or “its” with relation to both the hull, the bearing blade and the “bottom surface”.  The terms “it” or “its” make it unclear to which part the claim refers.  The examiner recommends replacing the use of the pronoun with definite language clearly identifying the part of the hull to which the limitation applies.
Claim 1 recites the limitation in lines 11-14 “wherein, in the rear 60% of the length of the hull, the bottom surface has a descending shape, and has the angle of descent in relation to the waterline at zero speed, of not more than 5 degrees, wherein it has nearly flat shape in its cross section and is submerged by 70% or more of its length below the waterline as counting from the stern...”  It is unclear to the examiner if the 70% submerged is 70% of the length of the entire hull or if it is 70% of the rear 60% of the length of the hull which would be approximately 42% of the overall length of the hull from the stern.  Appropriate clarification is required.
The term “fully loaded weight” in claim 1 and the relationship of the fully loaded weight on the displacement of the bottom surface of the hull (50%-70%) and the displacement of the bearing blade (30%-50%) is a conditional limitation depending on what is considered the fully loaded weight and the trim condition of the hull. Appropriate clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gellekink, US 5832855 (disclosed by applicant). Gellekink discloses (the references in a stabilized hull (1) of a monohull motor boat, which is using surfing glide on a water cushion, with a deeply submerged displacement bearing blade (2), wherein the total width of the hull (1) of not more than 50% of its length (*), which in its lower part: 
has over its entire length, a descending shape of its bottom surface in the direction bow-to-stern,
wherein, the bow end of the bottom surface is elevated to the distance from the waterline, corresponding to at least 25% (**) of the width of the hull; 
where there is a high wave-piercing stem located under the bow end of the bottom surface,  
wherein, in the front 40% (**) of the length of the hull, the bottom surface has a descending shape, smoothly flowing into the bottom surface of the stern part of the hull, and has the angle of descent of at least 5 (**) degrees, in relation to the waterline at zero speed, 
wherein, in the rear 60% (**) of the length of the hull, the bottom surface has a descending shape, and has the angle of descent in relation to the waterline at zero speed, of not more than 5 (**) degrees, wherein it has nearly flat shape (***) in its cross section and is submerged by 70% (**) or more of its length below the waterline as counting from the stern, where the submerged part becomes the "surfing surface", which is gliding during the boat's run, on the water cushion, and carrying no more than 70% (**) of the boat's fully loaded weight, 
wherein, the hull (1) is made with a longitudinally positioned located underneath its bottom surface, symmetrical in relation to the boats’ centerline and commensurate with its length, vertically oriented deeply submerged displacement bearing blade (2) of narrow shape and of low wave/ hydrodynamic resistance, 
wherein, the ratio of the length to the width of the bearing blade (2) is at least 20 times (*, **), with the displacement of the bearing blade (2) corresponding to 30-50% (**) of the boat's fully loaded weight, and with the height (excluding the stem) of not less than 20% (**) of the maximum width of the hull (1), wherein ensuring a deep submersion of the bottom edge of the bearing blade (2) in relation to the waterline, 
wherein, the bearing blade (2) is made with the wave-piercing lines, a high wave-piercing stem, which by its height is reaching the bow end of the bottom surface of the hull, with the sharp rear and front lines, and smooth lines in the middle, 
wherein, the maximum width of the bearing blade is located within 40-60% (**) of its length, which determines the center of the displacement of the bearing blade within 40-60% (**) of its length. 
(*) - see col. 3, lines. 5-7: "[...] width-to-length ratio is now chosen to be 27%-38% for the first hull part (1), and 6%-9% for the second hull part (2)”
(**) - implicit feature (see Figs. 1-2). In any case, the person skilled in the art would arrive at these optimal minimum geometric dimensions through a customary trial and error process. 
(***) - the bottom surface of the hull at frame 6 (see Figs. 4 & 7) may be regarded as being "nearly flat”. 
The subject-matter of claim 1 therefore differs from that of Gelleken in that: the bearing blade, over its entire length, has a triangular shape in its cross section, with the most acute angle at its bottom. Gelleken features a blunt/rectangular keel merely to gain extra storage space for ballast/fuel tanks, the engine and the like (see col. 3, lines. 43-47). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hull of Gelleken by replacing the blunt/rectangular keel with a downward pointing triangular keel if a more hydrodynamic design were desired. Such would be a well-known and obvious constructional/design alternative, which the person skilled in the art would adopt according to their needs/ circumstances (see e.g. documents US 7984683 & GB 2356603, each disclosed by applicant). It is noted that such a downward pointing triangular keel design would not bring any unexpected/unforseeable or surprising effects. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gellekink, US 5832855 (disclosed by applicant) in view of FR 2477500. Gellekink discloses the invention set forth above but does not disclose thin longitudinal plates at the maximum width of the hull in the last 30% of the length.  FR 2477500 discloses thin longitudinal plates 4 & 5, vertically oriented at the maximum width of the hull.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hull of Gelleken with thin plates at the maximum width of the hull to contribute to the stability of the hull as disclosed by FR 2477500. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 11077918 discloses a monohull vessel with an overall vessel width of not more than 50% of the length of the vessel with a longitudinally oriented bearing blade 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617